DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Response to Arguments
Due to the amendment filed 02/04/2022 the previous rejection of the claims have been withdrawn. Specifically, the prior art of record does not teach “receiving information indicative of a reference angle, wherein the reference angle relates to a forward movement direction of the vehicle;” “determining an elevation angle based on the received information;” and “determining, based on the elevation angle, a desired shot power”
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “receiving information indicative of a reference angle, wherein the reference angle relates to a forward movement direction of the vehicle;” “determining an elevation angle based on the received information;” and “determining, based on the elevation angle, a desired shot power” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shand 20190195990 teaches some beam angles of the sensor may be prioritized over other due to going up or down hill (Figure 4E and 4F; paragraph 124). However, Shand does not teach to have the reference angle be based on the forward movement direction of the vehicle and adjusting the desired shot power based on the elevation angle as required by the claims.
O’Brien et al. 20170102704 teaches to measure a reference angle as a function of gravity direction. However, O’Brien does not teach to have the reference angle be based on the forward movement direction of the vehicle and adjusting the desired shot power based on the elevation angle as required by the claims.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877